DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 12/11/2020, in which claims 1-20 are currently pending. The application claims Priority from Provisional Application 62947699, filed 12/13/2019.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 12/11/2020. These drawings are acceptable.

Claim Rejections - 35 USC § 101
5- 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6- Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter since it fails to be limited to embodiments which fall within a statutory category.  
Claim 1 recites a “memory medium… coupled to the at least one processor and that includes instructions…"
In the specification of the instant application, applicant recites that the “The present disclosure further includes a non-transient computer-readable memory device with instructions that, when executed by a processor of a system, cause the system to perform the above steps…” (¶ 5).This definition does limit the claimed memory from being a transitory medium such as signal.  Pending claims are interpreted as broadly as their terms reasonably allow. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989).  The broadest reasonable interpretation of a claim drawn to a memory medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (See MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
A claim drawn to such a memory medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Cf.  Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987). 
It is suggested, for U.S.C. 101 compliance purposes, that the applicant uses in the claim language "A non-transitory memory medium" instead of "A memory medium". 

Claims 2-10 are similarly rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

7- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

8- Claims 1-3, 5-13 and 15-20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Judkewitz et al. (PGPUB No. 2019/0204574).

As to claims 1, 3 and 11-13, Judkewitz teaches a medical system and its method of use; further comprising: a biometry device that includes the optical system (Abstract and Figs. 1-2, ¶ 3-4, 57; for biomedical applications), comprising: at least one processor (¶ 49); a two-photon absorption -TPA- detector (¶ 10, 18-19, 56, 61; detection device 140) coupled to the at least one processor (¶ 49); and 5a memory medium that is coupled to the at least one processor and that includes instructions executable by the at least one processor (inherent to the use of the microprocessor); wherein the instruction, when executed by the at least one processor, cause the system to: 
provide a plurality of first portions of a laser beam (¶ 24 for ex.; beams shifted spatially or temporally) to an objective lens (12) of an optical system (optical system between laser source 11 and sample S); 10provide, via the objective lens, the plurality of first portions of the laser beam to a respective plurality of locations of a test surface (Fig. 1 and ¶ 24 for ex.); receive, via the objective lens, a plurality of second portions of the laser beam from the test surface; and provide the plurality of second portions of the laser beam to the TPA detector (collecting light beams from sample S to TPA 14 via elements 12/13/141); 15wherein the TPA detector is configured to: determine a plurality of intensities respectively associated with the plurality of second portions of the laser beam; and transform the plurality of intensities into data that represents a plurality of measurement values of the plurality of intensities; and 20wherein the instructions further cause the system to: determine, from the data, if an intensity value of the plurality of intensities is below a threshold intensity value; if the intensity value of the plurality of intensities is below the threshold intensity value, provide information that indicates an issue associated with the objective lens; and 25if the intensity value of the plurality of intensities is not below the threshold intensity value, provide information that indicates there is no issue associated with the objective lens (¶ 8-9, 12-14, 17-19, 23-24, 61, 68; light intensities are measured and transformed into data from which a comparison is made between the intensity values and a stationary beam, i.e. threshold, to determine information about optical aberrations in the optical system).  
As to claim 2, Judkewitz teaches the system of claim 1, further comprising: 30a laser  (laser source 11) configured to generate the laser beam (Fig. 1).  


As to claims 5 and 15, Judkewitz teaches the system of claim 1 and method of claim 11, wherein the optical system includes at least one mirror (210); and wherein the instructions further cause the system to: 10adjust the at least one mirror to provide the plurality of first portions of the laser beam to the respective plurality of locations of the test surface (¶ 58-59).  

As to claims 6 and 16, Judkewitz teaches the system of claim 1 and method of claim 11,  further comprising: a plurality of lenses (16/17, 141), different from the objective lens; 15wherein the instructions further cause the system to adjust the plurality of lenses to expand respective diameters of the plurality of first portions of the laser beam (lenses 16 and/or 17, 141 necessarily expand and focus the light beams incident thereon).  

As to claims 7-8 and 17-18, Judkewitz teaches the system of claim 1 and method of claim 11,  wherein the instructions further cause the system to adjust a diameter of an aperture of a 20diaphragm; and wherein the diaphragm permits light, reflected from the test surface, to pass through the aperture and blocks the light, reflected from the test surface, outside the aperture; (claims 8 and 18) system of claim 7 and method of claim 17, wherein the optical system includes the diaphragm (¶ 32, 59; since the diaphragm is not claimed as distinct and separate from any of the lenses including objective 12, the apertures of the latter are considered here as the claimed diaphragm aperture with its diameter selected at least one at the installation of the objective or the lenses in the apparatus).  

As to claims 9 and 19, Judkewitz teaches the system of claim 1 and method of claim 11, wherein the issue associated with the objective lens is an optical aberration (Abstract and ¶ 5-7, 13, 16-18, 22-30 for ex.).  

As to claims 10 and 20, Judkewitz teaches the system of claim 1 and method of claim 11,  wherein the test surface is partially reflective (¶ 10 for ex; sample S reflects light in addition to the inherent property of all biological tissues to be partially reflective. Moreover, it is submitted this limitation does not appear to limit the apparatus claim thusly not being given a patentable weight. See MPEP § 2115).



Claim Rejections - 35 USC § 103
9- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10- Claims 4, 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Judkewitz in view of Houbert et al. (PGPUB No. 2013/0056910).

5 As to claims 4 and 14, Judkewitz teaches the system of claim 1 and method of claim 11.
Judkewitz wherein the objective lens includes a F-theta lens.  
However, in a similar field of TPA based optical detection field of endeavor, Houbert teaches a device and method of using TPA detection (Abstract, Figs. and ¶ 27 for ex.) where an F-theta lens are suggested to be used in the art (¶ 13).
  Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of  Judkewitz in view of Houbert’s suggestions so that the objective lens includes a F-theta lens, with the advantage of effectively using the high performance of such lenses in scanning processes. 





Conclusion
Please also consider:
https://www.thorlabs.com/newgrouppage9.cfm?objectgroup_id=10766 (which appears to be relevant to claims 4 and 14).

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886